Case 6:20-ap-01143-WJ   Doc 1 Filed 08/27/20 Entered 08/27/20 10:38:54   Desc
                        Main Document     Page 1 of 6
Case 6:20-ap-01143-WJ   Doc 1 Filed 08/27/20 Entered 08/27/20 10:38:54   Desc
                        Main Document     Page 2 of 6
Case 6:20-ap-01143-WJ   Doc 1 Filed 08/27/20 Entered 08/27/20 10:38:54   Desc
                        Main Document     Page 3 of 6
Case 6:20-ap-01143-WJ   Doc 1 Filed 08/27/20 Entered 08/27/20 10:38:54   Desc
                        Main Document     Page 4 of 6
Case 6:20-ap-01143-WJ   Doc 1 Filed 08/27/20 Entered 08/27/20 10:38:54   Desc
                        Main Document     Page 5 of 6
Case 6:20-ap-01143-WJ   Doc 1 Filed 08/27/20 Entered 08/27/20 10:38:54   Desc
                        Main Document     Page 6 of 6
